Title: To Thomas Jefferson from Henry Alexander Scammell Dearborn, 17 August 1824
From: Dearborn, Henry Alexander Scammell
To: Jefferson, Thomas


                        Respected Sir,
                        
                            Boston
                            August 1824
                        
                    I have taken the liberty of sending you a defence of my father against the slander of Genl. Hull.Very respectfully Your most obt. servt.
                        H. A. S. Dearborn
                    